Exhibit 10.2

 

SEATTLE GENETICS, INC.

COMMON STOCK

PURCHASE AGREEMENT

 

 

 

 

Dated as of January 4, 2002

 

--------------------------------------------------------------------------------


 

SEATTLE GENETICS, INC.

Common Stock Purchase Agreement

                This Common Stock Purchase Agreement (this “Agreement”) is made
as of January 4, 2002 between Seattle Genetics, Inc., a Delaware corporation
with an office at 21823 30th Drive S.E., Bothell, WA 98021(the “Company”), and
Genencor International, Inc., a Delaware corporation with an office at 925 Page
Mill Road, Palo Alto, California 94304 (the “Purchaser”).

RECITALS

                WHEREAS, it is a condition of the Collaboration Agreement of
even date herewith (the “Collaboration Agreement”) by and between the Company
and Purchaser that the Purchaser purchase from the Company $3,000,000 of shares
of Common Stock, $0.001 par value per share (“Common Stock”), of the Company in
a private placement; and

                WHEREAS, the Company and the Purchaser wish to set forth the
terms and conditions upon which the Company will issue and sell such shares to
the Purchaser;

                NOW, THEREFORE, in consideration of the premises and mutual
covenants and conditions contained herein, the Company and the Purchaser hereby
agree as follows:

ARTICLE I

PURCHASE AND SALE OF SHARES

1.01         Purchase Price and Closing.  The Company will issue and sell to the
Purchaser and, subject to the terms and conditions of this Agreement, the
Purchaser will purchase from the Company that number of unregistered shares of
Company’s Common Stock (the “Shares”) equal to $3,000,000.00 divided by average
closing price (based on a trading day from 9:30 a.m. to 4:00 p.m. (New York
time)) of the Company’s Common Stock as reported on the Nasdaq National Market
for the thirty (30) trading days ending one (1) day prior to the Closing.  The
purchase and sale will take place at a closing (the “Closing”) to be held on the
date, at the location and at the time of execution of this Agreement by both the
Company and Purchaser, subject to the satisfaction of all of the conditions to
the Closing specified in Article II herein.  At the Closing the Company will
issue and deliver a certificate evidencing the Shares to the Purchaser against
payment of the full purchase price therefor by wire transfer of immediately
available funds to an account designated by the Company.

1.02         Restrictions on Transfer.  Except as may be contemplated by this
Agreement, the Purchaser hereby agrees that without the prior written consent of
the Company, the Purchaser will not, directly or indirectly, during the period
beginning on the date hereof and ending on the one (1) year anniversary of the
date hereof: (a) offer, pledge, announce the intention to sell, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of any Shares; or (b) enter into any swap, option, future,
forward or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Shares, regardless of whether any of
the  transactions described in clause (a) or (b) above is to be settled by
delivery of Shares, in cash or otherwise, and the Purchaser further represents
that it understands and agrees that all certificates evidencing any of the
Shares, whether upon initial issuance or upon any transfer thereof, shall bear a
legend until the expiration of such lock-up period, prominently stamped or
printed thereon, reading substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”

1.03         Representations and Warranties by the Purchaser.  The Purchaser
represents and warrants to the Company that: (a) it is an “accredited investor”
as defined in Rule 501(a) under the Securities Act of 1933, as amended; (b) it
will acquire the Shares for its own account, for the purpose of investment and
not with a view to distribution or resale thereof; (c) the execution of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Purchaser, and this
Agreement has been duly executed and delivered, and constitutes a valid, legal,
binding and enforceable agreement of the Purchaser, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; (d) it has taken no action which
would give rise to any claim by any other person for any brokerage commissions,
finders’ fees or the like relating to this Agreement or the transactions
contemplated hereby; (e) it has had the opportunity to ask questions of and
receive answers from representatives of the Company concerning the terms of the
offering of the Shares and to obtain additional information concerning the
Company and its business, and has all of the information necessary for it to
evaluate the merits and risks of an investment in the Shares and can bear the
economic risks of such investment.  The acquisition by the Purchaser of the
Shares shall constitute a confirmation of the representations and warranties
made by the Purchaser as at the date of such acquisition.  The Purchaser further
represents that it understands and agrees that, until registered under the
Securities Act or transferred pursuant to the provisions of Rule 144 as
promulgated by the Commission, all certificates evidencing any of the Shares,
whether upon initial issuance or upon any transfer thereof, shall bear a legend,
prominently stamped or printed thereon, reading substantially as follows:

2

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THESE SECURITIES MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES
LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.”

ARTICLE II

CONDITIONS TO CLOSING

2.01         Conditions of the Purchaser’s Obligation.  The obligation of the
Purchaser to purchase and pay for the Shares at the Closing is subject to the
satisfaction of the following conditions, any one or more of which may be waived
by the Purchaser:

3

--------------------------------------------------------------------------------


 

(a)           Documentation at Closing.  The Purchaser shall have received prior
to or at the Closing all of the following documents or instruments, or evidence
of completion thereof, each in form and substance satisfactory to the Purchaser:

(i)            A copy of the Certificate of Incorporation of the Company,
certified by the Secretary of State of the State of Delaware, a copy of the
resolutions of the Board of Directors of the Company evidencing the approval of
this Agreement, the issuance of the Shares and the other matters contemplated
hereby, and a copy of the Bylaws of the Company, all of which shall have been
certified by the Secretary of the Company to be true, complete and correct in
every particular, and certified copies of all documents evidencing other
necessary corporate or other action and governmental approvals, if any, with
respect to this Agreement and the Shares.

(ii)           A certificate of the Secretary of the Company which shall certify
the names of the officers of the Company authorized to sign this Agreement, the
certificate for the Shares and the other documents, instruments or certificates
to be delivered pursuant to this Agreement by the Company or any of its
officers, together with the true signatures of such officers.  The Purchaser may
conclusively rely on such certificate until it shall receive a further
certificate of the Secretary or an Assistant Secretary of the Company canceling
or amending the prior certificate and submitting the signatures of the officers
named in such further certificate.

(iii)          A certificate of the President or Chief Executive Officer of the
Company stating that all covenants and conditions required to be performed prior
to or at the Closing have been performed as of the Closing and that all the
representations and warranties contained in Section 3 herein are true and
correct as of the Closing.

(iv)          Certificates of Good Standing and Existence for the Company from
the Secretaries of State of the States of Delaware and Washington, as the case
may be.

(b)           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

(c)           Consents, Waivers, Etc.  The Company shall have obtained all
consents or waivers, if any, necessary to execute and deliver this Agreement,
issue the Shares and to carry out the transactions contemplated hereby and
thereby.  All corporate and other action and governmental filings necessary to
effectuate the terms of this Agreement, the Shares and other agreements and
instruments executed and delivered by the Company in connection herewith shall
have been made or taken, except for any post-sale filing that may be required
under federal or state securities laws.  In addition to the documents set forth
above, the Company shall have provided to the Purchaser any other information or
copies of documents that it may reasonably request.

(d)           Collaboration Agreement.  The Purchaser and the Company shall have
entered into the Collaboration Agreement.

(e)           Investors’ Rights Agreement.  The Company’s Amended and Restated
Investors’ Rights Agreement dated as of December 22, 1999 (the “Rights
Agreement”) shall have been amended to include the Purchaser as a party such
that the Purchaser is entitled to registration pursuant to Sections 1.3 and 1.4
of the Rights Agreement with respect to the Shares as though the Purchaser were
a Holder (as defined in the Rights Agreement) and the Shares were Registrable
Securities (as defined in the Rights Agreement) for the purposes of registration
pursuant to Sections 1.3 and 1.4, and provisions related thereto, of the Rights
Agreement (provided, however, that the Purchaser shall not be able to initiate a
request for registration pursuant to Section 1.4, but may include their
Registrable Securities in any S-3 registration statement initiated pursuant to
Section 1.4 by other Holders of Registrable Securities).

4

--------------------------------------------------------------------------------


 

2.02         Conditions of the Company’s Obligation.  The obligation of the
Company to sell the Shares at the Closing is subject to the satisfaction of the
following conditions:

(a)           Consents, Waivers, Etc.  The Company shall have obtained all
consents or waivers, if any, necessary to execute and deliver this Agreement,
issue the Shares and to carry out the transactions contemplated hereby and
thereby.  All corporate and other action and governmental filings necessary to
effectuate the terms of this Agreement, the Shares and other agreements and
instruments executed and delivered by the Company in connection herewith shall
have been made or taken, except for any post-sale filing that may be required
under federal or state securities laws.

(b)           Collaboration Agreement.  The Purchaser and the Company shall have
entered into the Collaboration Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchaser as follows:

3.01         Corporate Action.  The Company has all necessary corporate power
and has taken all corporate action required to enter into and perform this
Agreement.  This Agreement is a valid and legally binding obligations of the
Company, enforceable in accordance with its terms.  The issuance, sale and
delivery of the Shares in accordance with this Agreement, have been duly
authorized by all necessary corporate action on the part of the Company.  The
issuance of the Shares is not subject to preemptive rights or other preferential
rights in any present stockholders of the Company that have not been waived and
will not conflict with any provision of any agreement or instrument to which the
Company is a party or by which it or its property is bound and to which the
Company has not obtained appropriate waivers.

3.02         No Conflict.  The execution and delivery of this Agreement by the
Company does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any material violation of, or default
under (with or without notice or lapse of time, or both), or give rise to a
right of termination, cancellation, modification or acceleration of any
obligation under (i) any provision of the Certificate of Incorporation of the
Company or Bylaws of the Company, (ii) any mortgage, indenture, lease, contract
or other agreement or instrument, permit, concession or license to which the
Company or any of its properties or assets is subject or (iii) any judgment,
order, decree, applicable to the Company or its properties or assets.

3.03         Status of Shares.  Subject to the accuracy of the Purchaser’s
representations and warranties in this Agreement, the offer, sale and issuance
of the Shares in conformity with the terms of this Agreement constitute
transactions exempt from the registration or qualification requirements of the
laws of any applicable state or U.S. jurisdiction.  The Shares have been duly
authorized for issuance to the Purchaser and, when issued and delivered in
accordance with the terms hereof and after payment of the purchase price
therefor, will be duly authorized, validly issued, fully-paid and
non-assessable, issued in compliance with applicable state and federal
securities laws and free of restrictions on transfer other than restrictions on
transfer under this Agreement and applicable state and federal securities laws. 
The issuance of the Shares is not subject to preemptive or other similar
rights.  No further approval or authority of the stockholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Shares.

5

--------------------------------------------------------------------------------


 

3.04         Organization, Good Standing and Qualification.  The Company is a
corporation duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business.  The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure so to
qualify would have a material adverse effect on its business or properties.

 

3.05         Capitalization.  The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock and 5,000,000 shares of Preferred
Stock.  As of December 31, 2001, the issued and outstanding capital stock of the
Company consisted of 29,322,741 shares of Common Stock and no shares of
Preferred Stock.  The shares of issued and outstanding capital stock of the
Company have been duly authorized and validly issued, are fully paid and
non-assessable and have not been issued in violation of or are not otherwise
subject to any preemptive or other similar rights.  The Company has reserved
4,800,000 shares of Common Stock for issuance upon the exercise of stock options
granted or available for future grant under the Company’s Stock Option Plans and
300,000 shares of Common Stock reserved for sale under the Company’s Employee
Stock Purchase Plan.

 


3.06         SEC DOCUMENTS.

 

(a)           The Company has timely filed all reports, schedules, registration
statements and other documents required to be filed by the Company with the
Securities and Exchange Commission on or after the date of filing with the
Securities and Exchange Commission of the Company’s Final Prospectus for its
initial public offering on March 7, 2001 through the date hereof (such documents
as supplemented and amended from time to time, collectively, the “Company SEC
Documents”).  As of their respective filing dates, or in the case of
registration statements, their respective effective dates, none of the Company
SEC Documents (including all exhibits and schedules thereto and documents
incorporated by reference therein) contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and the Company SEC Documents
complied when filed, or in the case of registration statements, as of their
respective effective dates, in all material respects with the then applicable
requirements of the Securities Act or the Securities Exchange Act of 1934, as
the case may be, and the rules and regulations promulgated by the Securities and
Exchange Commission thereunder.

 

(b)           The financial statements (including the notes thereto) of the
Company included in the Form 10-Q (subject, in the case of the Form 10-Q, to
year-end audit adjustments), complied in all material respects with the then
applicable accounting requirements and the published rules and regulations of
the Securities and Exchange Commission with respect thereto, were prepared in
accordance with generally accepted accounting principles during the periods
involved (except as may have been indicated in the notes thereto) and fairly
present the financial condition of the Company as at the dates thereof and the
results of their operations, stockholders’ equity and cash flows for periods
then ended.

 

3.07         Governmental Permits.  Except as described in the Company SEC
Documents, the Company owns, possesses or has obtained all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities (including foreign regulatory agencies), all
self-regulatory organizations and all courts and other tribunals, domestic or
foreign, necessary to own or lease, as the case may be, and to operate its
properties and to carry on its business as conducted as of the date hereof,
except where the failure to own, possess, obtain or make would not, individually
or in the aggregate, have a material adverse effect, and the Company has not
received any actual notice of any proceeding relating to revocation or
modification of any such license, permit, certificate, consent, order, approval
or other authorization, except as described in the Company SEC Documents.

 

6

--------------------------------------------------------------------------------


 

3.08         Prior Offerings.  All offers of capital stock of the Company before
the date of this Agreement were at all relevant times duly registered or exempt
from the registration requirements of the Securities Act and were duly
registered or subject to an available exemption from the registration
requirements of the applicable state securities or Blue Sky laws.

 

3.09         No Defaults; No Litigation.  The Company is not in violation of its
Certificate of Incorporation, or Bylaws or in material default in the
performance of observance of any obligation, agreement, covenant or condition
contained in any material contract, indenture, mortgage, loan agreement, deed,
trust, note, lease, sublease, voting agreement, voting trust, or other
instrument or material agreement to which the Company is a party which, singly
or in the aggregate, could reasonably be expected to result in any material
adverse change in the condition, financial or otherwise, or in the business
affairs or business prospects of the Company.  There is no action, suit or
proceeding before or by any court or governmental agency or body, domestic or
foreign, now pending, or, to the knowledge of the Company, threatened against or
affecting the Company which, singly or in the aggregate, could reasonably be
expected to result in any material adverse change in the condition, financial or
otherwise, or in the business affairs or business prospects of the Company.

 

3.10         Taxes.  The Company has filed all material tax returns required to
be filed, which returns are true and correct in all material respects, and the
Company is not in default in the payment of any taxes, including penalties and
interest, assessments, fees and other charges shown thereon due or otherwise
assessed other than those being contested in good faith and for which adequate
reserves have been provided or those currently payable without which were
payable pursuant to said returns or any assessments with respect thereto.

 

3.11         Insurance.  The Company maintains insurance of the type and in the
amount that the Company reasonably believes is adequate for the business,
including, but not limited to, liability insurance for clinical testing and
insurance covering all real and personal property owned or leased by the Company
against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.

 

3.12         Intellectual Property.  The Company, to the best of its knowledge
in the course of diligent inquiry, owns or is licensed to use all patents,
patent applications, inventions, trademarks, trade names, applications for
registration of trademarks, service marks, service mark applications,
copyrights, know-how, manufacturing processes, formulae, trade secrets, licenses
and rights in any thereof and any other intangible property and assets that are
material to the business of the Company as now conducted and as proposed to be
conducted (in this Agreement called the “Proprietary Rights”), or is seeking, or
will seek, to obtain rights to use such Proprietary Rights that are material to
the business of the Company as proposed to be conducted.  The Company does not
have any knowledge of, and the Company has not given or received any notice of,
any pending conflicts with or infringement of the rights of others with respect
to any Proprietary Rights or with respect to any license of Proprietary Rights
that are material to the business of the Company.  No action, suit, arbitration,
or legal, administrative or other proceeding, or investigation is pending, or,
to the best knowledge of the Company, threatened, which involves any Proprietary
Rights, nor, to the best knowledge of the Company, is there any reasonable basis
therefor.

7

--------------------------------------------------------------------------------


 

3.13         No Integrated Offerings.  Neither the Company, nor any person
acting on its behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Shares to the Purchaser.  The issuance of the Shares to the Purchaser will not
be integrated with any other issuance of the Company’s securities (past, current
or future) for purposes of the Securities Act or any applicable rules of Nasdaq
(or of any national securities exchange on which the Company’s Common Stock is
then traded).  The Company will not make any offers or sales of any security
(other than the Shares) that would cause the offering of the Shares to be
integrated with any other offering of securities by the Company for purposes of
any registration requirement under the Securities Act or any applicable rules of
Nasdaq (or of any national securities exchange on which the Company’s Common
Stock is then traded).

 

ARTICLE IV

OTHER AGREEMENTS

 

4.01         Publicity.  The parties agree to issue a joint press release
announcing this Agreement and the transactions contemplated hereby following
execution of this Agreement.  Any proposed announcement, press release or other
public disclosure concerning this Agreement and/or any of the transactions or
relationships contemplated hereby shall be mutually approved by both parties
(which approval shall not be unreasonably withheld).  The Purchaser agrees and
acknowledges that this Agreement and the transactions contemplated hereby may be
disclosed by the Company in filings made with the Securities and Exchange
Commission and filed as an exhibit to such required filings.  Notwithstanding
the foregoing or any other Agreements regarding the confidentiality of the
Collaboration Agreement, the Company agrees to seek Confidential Treatment of
certain matters set forth in the Collaboration Agreement (including but not
limited to items specifically requested by Purchaser) and shall allow the
Purchaser to participate and shall cooperate with Purchaser with regard to any
Confidential Treatment Requests filed either by the Purchaser or by the Company
with the Securities and Exchange Commission.

 

4.02         Rule 144 Information.  Until the earlier of (i) the date on which
the Shares may be resold by the Purchaser without registration and without
regard to any volume limitations by reason of Rule 144(k) under the Securities
Act or any other rule of similar effect or (ii) all of the Shares have been
sold, the Company shall file all reports required to be filed by it under the
Securities Act and the Securities Exchange Act of 1934, as amended, and shall
take such further action to the extent reasonably required to enable the
Purchaser to sell the Shares pursuant to Rule 144 under the Securities Act (as
such rule may be amended from time to time).

 

4.03         Listing of Shares.  If required by the rules and regulations of any
national securities exchange or automated quotation system, the Company agrees
to promptly secure the listing of the shares upon each national securities
exchange or automated quotation system upon which shares of its Common Stock are
listed and, so long as Purchaser owns any of the shares, shall maintain such
listing of all shares.

 

4.04         No Manipulation of Stock.  The Company has not taken and will not,
in violation of applicable law, take any action outside the ordinary course of
business designed to or that might be reasonably expected to cause or result in
unlawful manipulation of the price of the Common Stock to facilitate the sale or
resale of the Shares.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

MISCELLANEOUS

5.01         Survival.  Notwithstanding any investigation made by any party to
this Agreement, all covenants, agreements, representations and warranties made
by the Company and the Purchaser in this Agreement and in the certificates for
the Shares delivered pursuant to this Agreement shall survive for a period of
eighteen (18) months after the execution of this Agreement.

5.02         No Waiver.  No failure or delay on the part of any party to this
Agreement in exercising any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

5.03         Amendments, Waivers and Consents.  Any provision in this Agreement
to the contrary notwithstanding, and except as hereinafter provided, changes in
or additions to this Agreement may be made, and compliance with any covenant or
provision set forth herein may be omitted or waived, if the party requesting
such change, addition, omission or waiver shall obtain consent thereto in
writing from the other party.  Any waiver or consent may be given subject to
satisfaction of conditions stated therein and any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

5.04         Addresses for Notices.  All notices, requests, demands and other
communications provided for hereunder shall be in writing and mailed or
delivered to each applicable party at the address set forth below or at such
other address as to which such party may inform the other parties in writing in
compliance with the terms of this Section.

If to the Purchaser:  Genencor International, Inc., 925 Page Mill Road, Palo
Alto, California 94304; Attention General Counsel and Chief Financial Officer;
or at such other address as shall be designated by the Purchaser in a written
notice to the Company complying as to delivery with the terms hereof.

If to the Company:  Seattle Genetics, Inc, 21823 30th Drive S.E., Bothell, WA
98021, Attention: General Counsel and Chief Financial Officer, with a copy to: 
Venture Law Group, 4750 Carillon Point, Kirkland, WA 98033, Attention:  Sonya F.
Erickson; or at such other address as shall be designated by the Company in a
written notice to the Purchaser complying as to delivery with the terms hereof.

All such notices, requests, demands and other communications shall, when mailed
(which mailing must be accomplished by certified mail, postage prepaid; express
overnight courier service; or registered mail, return receipt requested) be
effective upon receipt.

5.05         Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Company and the Purchaser and their respective
heirs, successors and assigns, except that neither party shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the other party.

5.06         Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement between the parties and supersedes any
prior understandings or agreements concerning the subject matter hereof.

9

--------------------------------------------------------------------------------


 

5.07         Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of a provision contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement.

5.08         Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without regard to
its conflicts of laws principles to the contrary.

5.09         Headings.  Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

5.10         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be enforceable against the party actually executing the
counterpart, and all of which together shall constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

SEATTLE GENETICS, INC.

 

 

 

By: /s/ Clay B. Siegall

 

Name: Clay B. Siegall

 

Title: President & CSO

 

 

 

GENENCOR INTERNATIONAL, INC.

 

 

 

By: /s/ Debby Jo Blank

 

Name: Debby Jo Blank, M.D.

 

Title: CBO/Sr. V.P. Healthcare

 

11

--------------------------------------------------------------------------------